          Case 1:18-cr-00384-TNM Document 1 Filed 12/20/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                             Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA                     :      CRIMINAL NO.
                                             :
               v.                            :      GRAND JURY ORIGINAL
                                             :
 GLENDA GAITHER,                             :      VIOLATION:
                                             :      18 U.S.C. ' 751(a)
                      Defendant.             :      (Escape from Custody)

                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

       On or about August 17, 2018, within the District of Columbia, GLENDA GAITHER, did

knowingly escape from the custody of the Bureau of Prisons, an institutional facility in which she

was lawfully confined at the direction of the Attorney General by virtue of a judgement and

commitment of the Superior Court for the District of Columbia upon convictions for the

commission of Attempted Distribution of Cocaine, in violation of Title 48, District of Columbia

Code, Sections 904.01 and 904.09.

       (Escape from Custody, in violation of Title 18, United States Code, Section 751(a))


                                             A TRUE BILL:


                                             FOREPERSON.


Attorney of the United States in
and for the District of Columbia.
